Citation Nr: 1548496	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the right hip. 

2. Entitlement to an initial increased rating for gout of the left great toe, currently 10 percent disabling. 

3. Entitlement to an initial increased rating for gout of the right great toe, currently 10 percent disabling. 

4. Entitlement to an initial increased rating for gout of the left knee, currently 10 percent disabling. 

5. Entitlement to an initial increased rating for gout of the right knee, currently 10 percent disabling. 

6. Entitlement to an increased rating for a thoracolumbar spine disability, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1972 and from December 2001 to December 2008; in between those periods he was in the Army National Guard and had various periods of inactive and active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2010 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. In April 2010, service connection for a right hip disability and gout was denied, as was an increased rating for the thoracic spine. In August 2010, the RO granted a claim of service connection for gout of the great toes and knees, bilaterally, assigning 10 percent ratings each. Also, an increased rating as to the thoracic spine was increased to 10 percent disabling. In August 2010, the Veteran filed a notice of disagreement as to service connection and the assignment of all the ratings. 

The spine disability claim has been re-characterized on the title page of this decision. The history of this claim shows that in May 2009 the RO granted a noncompensable rating for degenerative changes of the thoracic spine, effective December 26, 2008, under Diagnostic Code (DC) 5242 (degenerative arthritis of the spine). According to the rating decision, this condition was not claimed, but was warranted because of objective evidence of degenerative changes of the lower thoracic spine.  In June 2009, the Veteran filed a claim of service connection for "lumbar spine condition." Instead of adjudicating this as an original claim, the RO apparently interpreted it as an increased rating claim for the thoracic spine. In August 2010, when the rating was increased to 10 percent, the RO also changed the DC to 5243-5237 intervertebral disc syndrome and lumbosacral or cervical strain. The RO continues to deny increased ratings for related neurologic symptomatology on the basis that the Veteran is not service-connected for the lumbar spine. 

Out of fairness to the Veteran, the Board finds when the RO granted service connection in May 2009, the entire thoracolumbar spine became service-connected. The Veteran is currently rated under the same DCs as he would be if his lumbar spine was explicitly service-connected in 2009; practically speaking, there is no way to separate the thoracic spine from the lumbar spine in applying the DCs. It's confusing to the Veteran to proceed as if his lumbar spine is not service-connected (see June 2015 statement), and in any case, the Board notes the Veteran had a lumbar spine laminectomy prior to his last period of service from 2000 to 2008. See 38 U.S.C.A. § 1153 (West 2014). As a result, the disabilities of the entire thoracolumbar spine are relevant to the appeal and should be rated as one disability. 

The Veteran testified before the undersigned at June 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for a right hip disability, the July 2010 VA examination report appeared to find that there was no disability and also ruled out gout as a source of hip pain.  However, since that time two opposing opinions have been given by two private clinicians (see March 2013 Dr. R.B. record and May 2015 Dr. J.S. record).  Moreover, the Veteran was been conclusively diagnosed with right hip arthritis and has had hip surgery (see May 2015 operative report). A new examination is needed for a full review of the file and an opinion regarding etiology of the right hip based on all evidence in the file. 38 C.F.R. § 3.159(c)(4) (2015). 

Additionally, while some service treatment records are associated with the file, records from the Veteran's initial years in service (April 1966 to June 1972) appear to be missing. No request has been made to the Veteran's National Guard unit for these original active duty service records (see August 2012 letter to the Veteran notifying him of missing records). On remand, a response from the Veteran's unit regarding these records is requested. See 38 C.F.R. § 3.159(e) (2015); M21-1, Part 3, Subpart III, Chapter 2, Section B.1.d (last accessed November 2015). 

Finally, the Veteran stated at the hearing (Transcript, p 7) and several times throughout the record that since his last examination in July 2010, his gout-related disabilities and spine had worsened. Updated examinations are requested. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Request service treatment records from the Veteran's last assigned National Guard Unit. Document the request and response in the file. 38 C.F.R. § 3.159(e). 

2. After the above development is completed, schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed right hip arthritis. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 

After examination, the examiner should review the entire file, to include the following:

 March 2013 Dr. R.B. record stating a nexus between the right hip and service-connected spine disability;

 May 2015 operative report for right hip arthritis;

 May 2015 Dr. J.S. statement providing negative nexus between the service-connected spine disability and right hip.

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions: 

 Is at least as likely as not (a 50 percent or greater probability) that the right hip arthritis was incurred in or related to service? 

 is at least as likely as not that the right hip arthritis was caused or aggravated by any current service-connected disability?

* If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3. Schedule the Veteran for a VA orthopedic examination to assess the service-connected gout of the bilateral toes and knees as well as the thoracolumbar spine. The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.
	
The examiner should comment on any symptomatology shown to be present and due to the service-connected gout of the bilateral toes and knees, as well as the thoracolumbar spine disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided. 

Additionally, for the gout disabilities, the examiner should state whether the following is present: totally incapacitating constitutional manifestations associated with active joint involvement; with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; or one or two exacerbations a year. 

If the above information cannot be provided without resorting to speculation, the examiner should state this fact and also give a reason why such information would be speculative.

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

